Citation Nr: 0031383	
Decision Date: 11/30/00    Archive Date: 12/06/00

DOCKET NO.  95-05 845	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES 

1.  Entitlement to a rating in excess of 10 percent for 
fibromyalgia syndrome prior to August 6, 1997.

2.  Entitlement to a rating in excess of 40 percent for 
fibromyalgia syndrome from August 6, 1997.


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. L. Smith, Counsel


INTRODUCTION

The veteran had active service from December 1975 to December 
1977.  This matter comes before the Board of Veterans' 
Appeals (the Board) on appeal from a March 1994 rating 
decision of the Oakland, California Regional Office (RO) of 
the Department of Veterans Affairs (VA) that increased the 
rating for polyarthralgias from noncompensable to 10 percent.  
Jurisdiction of this case was subsequently transferred to the 
RO in Waco, Texas.  

In March 1997, the case was remanded by the Board for further 
development.  While it was in a remand status, the RO 
increased the rating for the disability at issue 
(recharacterized as fibromyalgia syndrome to reflect the 
current diagnosis) to 40 percent, effective August 6, 1997.  
Because the increase did not grant the full benefit sought, 
the case remains on appeal.  AB v. Brown, 6 Vet. App. 35, 38 
(1993).  The issues have been recharacterized to reflect the 
increase by the RO, and that it did not encompass the entire 
appellate period.  


FINDINGS OF FACT

1.  Throughout the appellate period prior to August 7, 1997, 
the veteran's polyarthralgia (fibromyalgia syndrome) was 
manifested by symptoms no worse than subjective complaints of 
widespread musculoskeletal pain, at times causing painful 
motion; with no objective evidence of any limitation of 
motion of the specific joints involved.  

3.  As of August 6, 1997, the veteran's fibromyalgia 
syndrome/polyarthralgia has been manifested by subjective 
complaints of widespread musculoskeletal pain, primarily in 
the lumbar spine, radiating into the legs and cervical spine, 
and shoulders, radiating into the arms; objective findings 
include widespread tender points, and muscle spasms, which 
are refractory to therapy.


CONCLUSION OF LAW

1.  A rating in excess of 10 percent for fibromyalgia 
syndrome/polyarthralgia is not warranted prior to August 6, 
1997.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. 
§§ 4.1, 4.3, 4.7, 4.71a, Codes 5002 and 5009, as well as 
Codes 5201 - 5292 (1996) Code 5025 (2000).

2.  A rating, in excess of 40 percent for fibromyalgia 
syndrome/polyarthralgia is not warranted since August 6, 
1997.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. 
§§ 4.1, 4.3, 4.7, 4.71a, Code 5025 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran contends that his fibromyalgia syndrome warrants 
an evaluation higher than 10 percent prior to August 6, 1997, 
and higher than 40 percent since August 6, 1997.  According 
to his July 1996 testimony before the undersigned, as well as 
his various written statements, he experiences pain in 
multiple joints, to include the spine, both knees, elbows, 
fingers and toes.  Sometimes he could move freely; at other 
times movement was limited by pain.  He was not under any 
treatment or medication.  He also testified in July 1996 that 
he was then employed as a dental technician.  

The Board finds that the VA has satisfied its duty to assist 
the veteran mandated by 38 U.S.C.A. § 5107.  The record does 
not reveal any additional sources of relevant information 
which may be available with regard to the present claim.

The veteran was treated in service for multiple complaints of 
pain in various joints.  Following service, he was afforded a 
VA rheumatologic examination in November 1982, which noted a 
diagnosis of polyarthralgias due to either rheumatoid 
arthritis or seronegative spondyloarthropathy.  A bone scan 
in January 1983 indicated the probable presence of 
inflammatory disease. 

By rating decision dated in March 1983, the veteran was 
awarded service connection for polyarthralgia, cause 
undetermined.  A noncompensable rating was assigned.  

In March 1994, the veteran submitted a claim for an increased 
rating for his bone condition.  He alleged continuous pain in 
all his joints.

VA outpatient treatment records indicate that the veteran was 
seen in May 1994 in the rheumatology clinic.  He was noted to 
have a history of polymyalgias for years. His major complaint 
was "joint pain" in the shoulders, elbows, back, knees and 
ankles.  He showed minimal improvement with excellent 
compliance with prescribed medications.  The assessment was 
fibromyalgia syndrome.

A report of a VA joints examination in May 1994 indicates 
that the veteran complained of multiple aches and pains.  He 
was working as a glass cutter.  He denied any other 
orthopedic problems.  The examiner noted that the veteran was 
being seen in the Rheumatology Clinic at the VA medical 
center (VAMC) and had had x-rays, bone scans and chemical 
tests. without definite diagnosis.  The examiner noted that 
"[t]he general consensus of opinion from reviewing the 
medical records from the Veterans Hospital is that he has no 
significant disability."  It was noted that the veteran was 
working and was taking anti-inflammatory medications.  On 
physical examination, the veteran was noted to walk and move 
about in an entirely normal manner, without any evidence of 
limp or discomfort.  He had a normal gait and all his motions 
were with good dexterity.  Examination of the back and neck 
revealed no evidence of muscle spasm.  There was full range 
of motion of the back, neck, shoulders, elbows, forearms, 
wrists and hands.  There was no muscle atrophy.  There was 
also full range of motion of the joints of the lower 
extremities.  Reflexes were equal and active.  Sensation was 
intact.  The examiner further commented that "100% of his 
problems seem to be on a subjective basis. . . .  Certainly 
no orthopedic problem is present.  Perhaps his biggest 
problem is psychosomatic"  

By rating decision in March 1994, the RO increased the  
rating for the service connected polyarthralgia to 10 
percent.  

A VA joints examination in October 1996 revealed no objective 
symptoms; but subjectively the veteran complained of pain in 
multiple joints.  He specifically listed his knees, elbows, 
shoulders, feet, toes, and back.  He described the pain as 
worse in the morning when he first awakened.  He was not on 
any prescribed medication.  On physical examination, he had 
no restriction of motion in the shoulders, elbows, wrists, 
fingers, knees, hips, ankles or toes.  The back had good 
range of movement.  There was no evidence of redness, 
swelling, or fixed deformities.  The examiner concluded that 
the veteran did not show any objective signs of notable 
impairment of function, "but certainly the joint symptoms 
seem to bother him considerably."

As noted above, the veteran testified at a personal hearing 
before the undersigned in July 1996, that he had continuous 
pain in all his joints and recurrent limitation of motion due 
to pain, and that he was employed as a dental technician.

The Board remanded this case for further development and 
readjudication, to include consideration of medical evidence 
added to the record and Diagnostic Code 5025, for 
fibromyalgia, which was added to 38 C.F.R. § 4.71 in May 
1996.

On VA joints examination in August 1997, it was noted that 
the veteran was referred for evaluation of multiple joint 
complaints.  His principal complaints were with the lower 
back, cervical area, and left shoulder.  On physical 
examination of the lower back, the veteran was noted to 
develop a spasm in the right paravertebral musculature.  He 
had normal range of motion and control of the joints.  There 
was tenderness over the right sacral iliac dimple area.  He 
was mildly tender over both trochanters.  Straight leg 
raising was to 70 degrees, with development of muscle spasm 
in the lower back.  Examination of the neck revealed soreness 
and pain radiating from the cervical dorsal area up into the 
occiput on either side and radiating down into the superior 
border of the scapula Treves' fold areas.  The veteran then 
complained of radiating pain into the shoulders, arms and 
hands.  This radiating pain was associated with either the 
shoulder or the cervical area; he was not complaining 
directly of symptoms within the joints.  

Physical examination of the shoulders revealed normal range 
of motion with moderate positive impingement test on the left 
side, but this referred to pain into his trapezial fold area 
and not into the joint itself.  There were generalized 
tenderness about the joint and multiple trigger point areas 
in the parascapular musculature.

Examination of the knees revealed normal range of motion with 
normal stability.  McMurray's test was negative.  There was 
no apprehension on examination of the patella on either side.  
There was no effusion.  Examination of the hips was basically 
normal.  Examination of the ankles, feet, toes, forearms, 
hands, and fingers was essentially normal.  As to the final 
diagnosis, the examiner opined that:

1. I am of the opinion that most of this 
patient's symptoms is from the 
fibromyalgia syndrome and none of the 
joints that were examined really had 
any specific abnormalities picked up 
on today's exam except in the 
lumbosacral area and I do believe 
that he has a chronic lumbar strain 
syndrome that is mild.
2. I am of the opinion that the pain 
about the cervical area, the 
parascapular area and both shoulders 
with radiation down into the arms and 
hands is also associated with 
fibromyalgia and I am unable to pick 
up the specific joint disease on 
today's orthopedic exam. 

The examiner also commented that he found no specific joint 
problem with regard to the knees or legs; it was his opinion 
that these symptoms were basically a fibromyalgia type of 
problem.  
VA radiographic reports, dated in August 1997, indicate that 
x-rays of the lumbar spine, cervical spine, shoulders, hips, 
and knees were normal.  

By rating decision in March 2000, the RO reevaluated the 
veteran's service-connected disability as fibromyalgia 
syndrome under diagnostic code 5025, and assigned a 40 
percent rating, effective from August 6, 1997 (the date of VA 
examination).

Legal Analysis

Disability ratings are based on the average impairment of 
earning capacity resulting from disability.  38 U.S.C.A. § 
1155; 38 C.F.R. § 4.1.  Separate diagnostic codes identify 
the various disabilities.  Where there is a question as to 
which of two evaluations shall be applied, the higher 
evaluations will be assigned if the disability more closely 
approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.  The determination of whether an increased evaluation 
is warranted is to be based on a review of the entire 
evidence of record and the application of all pertinent 
regulations.  See Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).

The severity of a disability is ascertained, for VA rating 
purposes, by application of the criteria set forth in VA's 
Schedule for Rating Disabilities, 38 C.F.R. Part 4. 
Diagnostic Code 5025 first appeared in the rating schedule in 
1996 pursuant to the publication of an interim final rule 
effective May 7, 1996. The final rule was adopted, without 
change, in June 1999.  See 64 Fed.Reg. 116 pp. 32410-11 (June 
17, 1999). Previously, the veteran's symptoms associated with 
fibromyalgia were rated by analogy to rheumatoid arthritis 
under Diagnostic Codes 5002 and 5009.  See 38 C.F.R. § 4.71a, 
Diagnostic Codes 5003 and 5021 (1996).  

Prior to the effective date of the new Diagnostic Code 5025, 
the veteran's disability may only be rated under the 
regulatory provisions then in effect, i.e., Diagnostic Codes 
5002 and 5009.  VA O.G.C. Prec. 3-2000 (April 10, 2000).  
Under the holding of the U.S. Court of Appeals for Veterans 
Claims in Karnas v. Derwinski, 1 Vet. App. 308 (1991) and 
38 U.S.C.A. § 5110(g), the appellant's claim for an increased 
rating for fibromyalgia syndrome (formerly polyarthralgias) 
must be considered under both the old and the new criteria, 
with the most favorable version applied, from the effective 
date of the amendment.  Id. 

Level of disability prior to August 6, 1997

The RO has rated the veteran's fibromyalgia as 10 percent 
disabling prior to August 6, 1997 (the date of VA 
examination).  The Board finds that a rating in excess of 10 
percent for that period of time is not warranted under the 
former rating criteria, i.e., Codes 5002 and 5009, nor is a 
rating in excess of 10 percent warranted under Code 5025, 
from the date it became effective, May 7, 1996, until the 
date of the VA examination on August 6, 1997. 

Under Code 5002, for chronic residuals of rheumatoid 
arthritis, a rating was assigned for limitation of motion of 
the affected joint(s) objectively confirmed by findings such 
as swelling, muscle spasm, or satisfactory evidence of 
painful motion.  38 C.F.R. § 4.71a, Code 5002 (1996).  Where 
limitation of motion was compensable under diagnostic code(s) 
applicable to the joint(s) involved, a rating was assigned 
directly under the appropriate diagnostic code(s) for 
specific joint(s) involved. Id.; see also Hicks v. Brown, 8 
Vet. App. 417 (1995).  In the absence of compensable 
limitation of motion, a 10 percent rating was warranted for 
arthritic-type symptoms involving each major joint or group 
of minor joints affected by limitation of motion, to be 
combined under Code 5002.  However, such limitation of motion 
must be objectively confirmed by findings such as swelling, 
muscle spasm, or satisfactory evidence of painful motion.  
38 C.F.R. § 4.71a, Code 5002 (1996).

Medical and lay evidence prior to the VA examination on 
August 6, 1997, clearly showed that the veteran's 
fibromyalgia primarily involved only subjective complaints of 
musculoskeletal pain of multiple body parts.  Review of VA 
outpatient treatment records as well as the VA examinations 
in 1994 and 1996, revealed no objective evidence of any 
appreciable loss of range of motion of any body part or other 
objective findings.  Given these undisputed medical findings, 
the Board finds that the medical evidence of record is 
insufficient to support a compensable rating for any 
joint/body part at any time prior to August 6, 1997.  Thus, 
under the criteria in effect prior to May 7, 1996, the 
veteran would be entitled to no more than a 10 percent rating 
prior to the VA examination on August 6, 1997.

Likewise, a rating, higher than 10 percent, under Code 5025, 
would not be warranted earlier than the date of the VA 
examination on August 6, 1997.  The report of that 
examination represents the first objective evidence of tender 
points. Prior to August 6, 1997 there is no objective 
evidence of episodic symptoms with exacerbations precipitated 
by environmental or emotional stress or by overexertion, 
which were present more than one-third of the time.  
Consequently, specifically, a 20 percent rating was not 
warranted for that period of time under the new criteria.  

The Board notes that, in deciding the veteran's level of 
disability due to his fibromyalgia prior to August 6, 1997, 
consideration has been given to the potential application of 
the various applications of 38 C.F.R. Parts 3 and 4, 
including §§ 4.40 and 4.45.  See DeLuca v. Brown, 8 Vet. App. 
202 (1995); Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  
As stated above, Diagnostic Codes 5002 and 5009 specifically 
recognize functional limitations due to flare-ups.  As such, 
the Board is of the opinion that the level of disability as a 
whole, with consideration given to frequency and duration of 
flare-ups, is fully commensurate with the 10 percent 
disability rating.  The rating schedule may not be employed 
as a vehicle for compensating a claimant twice (or more 
often) for the same symptomatology.  Esteban v. Brown, 6 Vet. 
App. 259, 262 (1994); Brady v. Brown, 4 Vet. App. 203, 206 
(1993); 38 C.F.R. § 4.14.  Thus, separate ratings for 
functional loss due to painful use, weakness, excess 
fatigability, etc. are not in order.

Current level of disability (since August 6, 1997)

The Board finds that the current Code 5025, in effect since 
May 7, 1996, is more favorable for this veteran's claim than 
the prior criteria under Codes 5002, 5009.  Specifically, the 
Board notes that Diagnostic Code 5025 (2000) does not require 
limitation of motion of the affected joints to either a 
compensable degree or noncompensable degree with objective 
evidence of painful motion.  See 38 C.F.R. § 4.71a, Code 5025 
(2000); and 38 C.F.R. § 4.71a, Code 5003 (1996).  Rather than 
providing for a rating by analogy to another disease entity, 
Code 5025 specifically lists the recognized symptoms of 
fibromyalgia syndrome.  Under these broader criteria, the 
veteran's current symptoms, as first shown on VA examination 
on August 6, 1997, clearly justify the currently assigned 40 
percent rating.  The findings on that examination showed 
widespread musculoskeletal pain and tender points as well as 
some complaints of stiffness; however, findings of associated 
fatigue, sleep disturbance, paresthesias, headache, irritable 
bowel symptoms, depression, anxiety, and/or Raynaud's-like 
symptoms were not evidenced.

A higher rating under Diagnostic Code 5025 is not possible 
because the disability is already rated at the maximum rating 
of 40 percent under that code.  Even though there is evidence 
of record reflecting that he has pain on movement, the record 
does not contain any evidence reflecting the symptomatology 
necessary for a compensable rating for limitation of motion 
of any affected joint.  See 38 C.F.R. § 4.71a, Diagnostic 
Codes 5003, 5201, 5260, 5261, 5290, 5292 (1996 and 2000).  
See also DeLuca, Supra.  

Finally, the Board finds that there is no evidence of record 
that the service-connected disability causes such an 
exceptional or unusual disability picture so as to render 
impractical the application of the regular schedular 
standards and warrant referral for consideration of an 
extraschedular rating pursuant to 38 C.F.R. §  3.321(b)(2) 
(2000).  Specifically, the Board notes that on the most 
recent VA examination in August 1997, the veteran was noted 
to be gainfully employed full-time as a dental technician and 
admitted that his service-connected disability did not really 
impact on his ability to perform the duties of this job. 

The benefit of the doubt rule is not for application in this 
case because the evidence is not in relative equipoise.  38 
U.S.C.A. § 5107(a); 38 C.F.R. § 4.3.


ORDER

A rating in excess of 10 percent, for fibromyalgia syndrome 
(formerly polyarthralgia), prior to August 6, 1997, is 
denied.

A rating, in excess of 40 percent, for fibromyalgia syndrome 
(formerly polyarthralgia), since August 6, 1997, is denied.



		
	George R. Senyk
	Veterans Law Judge
	Board of Veterans' Appeals

 


- 11 -




- 1 -


